129 Nev., Advance Opinion    60
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                GEANIE BRADFORD,                                       No. 61129
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                                                                       FILED
                SANDRA L. POMRENZE, DISTRICT                            AUG 29 1013
                JUDGE,
                Respondents,
                and
                KEVIN BRADFORD,
                Real Party in Interest.



                            Original petition for a writ of mandamus or prohibition
                challenging a district court order dismissing a divorce complaint.
                            Petition denied.

                Abrams Law Firm, LLC, and Jennifer V. Abrams and Vincent Mayo, Las
                Vegas,
                for Petitioner.

                James M. Davis Law Office and James M. Davis, Las Vegas,
                for Real Party in Interest.



                BEFORE PICKERING, C.J., HARDESTY and SAITTA, JJ.

                                                 OPINION


                By the Court, HARDESTY, J.:
                            In this original petition for a writ of mandamus or prohibition,
                petitioner Geanie Bradford challenges a district court order finding that
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                she and real party in interest Kevin Bradford were never legally married.
                Although it appears that the district court may have been in error, Geanie
                never appealed the court's order. We must determine whether Geanie's
                failure to timely appeal the order precludes writ relief. In doing so, we
                must consider whether the validity of the parties' marriage is an issue
                that we would have an opportunity to meaningfully review on appeal. We
                conclude that it is, and that an appeal would have been an adequate legal
                remedy. Accordingly, writ relief is precluded.
                                                   FACTS
                             Geanie and Kevin were married on December 27, 2008, by
                newly elected district court judge Bryce Duckworth. Although Judge
                Duckworth had sworn his oath of office four days earlier, on December 23,
                2008, he was not authorized to take the bench until January 5, 2009. Nev.
                Const. art. 6, § 5.
                             Geanie filed for divorce from Kevin in 2011. In her divorce
                complaint, she sought custody of the couple's minor child born on
                September 18, 2007. At the divorce hearing, the district court sua sponte
                questioned whether Judge Duckworth had authority to solemnize the
                marriage and thus whether the parties were legally married. Although
                the parties neither briefed this issue nor were given an opportunity to
                formally argue it before the district court, the district court concluded that
                a judge does not have authority to solemnize a marriage until his or her
                term actually starts because simply being sworn in does not confer any
                actual authority. Because the court found as a result that there was no
                valid marriage, the court dismissed Geanie's divorce complaint as moot.
                Although the record is unclear as to when a separate custody case was
                initiated, the district court's dismissal order stated that the custody issues
                would be resolved in a separate companion custody case. Geanie did not
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                         appeal the district court's dismissal order, and she failed to seek any other
                         relief until one year later, when she filed her writ petition with this court.
                                                                                                     DISCUSSION
                                                         This court has discretion to entertain a petition for
                         extraordinary writ relief.                                          Int? Game Tech., Inc. v. Second Judicial Dist.
                         Court, 124 Nev. 193, 198, 179 P.3d 556, 559 (2008). But we have
                         consistently recognized that writ relief is available only "when there is no
                         plain, adequate and speedy legal remedy."                                                                        Pan v. Eighth Judicial Dist.
                         Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004); see Cnty. of Washoe v.
                         City of Reno, 77 Nev. 152, 155, 360 P.2d 602, 603 (1961); State ex rel.
                         Brown v. Nev. Indus. Comm'n,                                                       40 Nev. 220, 225, 161 P. 516, 517 (1916);
                         see also NRS 34.170; NRS 34.330. Generally, the right to appeal is an
                         adequate legal remedy that precludes consideration of a writ petition.
                         Pan, 120 Nev. at 224, 88 P.3d at 840-41. Moreover, a writ petition is not a
                         substitute for an untimely appeal.                                                               Id. at 224-25, 88 P.3d at 841 (citing
                         Rim View Trout Co. v. Dep't of Water Res.,                                                                    809 P.2d 1155, 1156-57 (Idaho
                         1991); State ex rel. Hulse v. Montgomery Circuit Court, 561 N.E.2d 497,
                         498 (Ind. 1990); State ex rel. Boardwalk Shopping Ctr., Inc. v. Court of
                        Appeals for Cuyahoga Cnty., 564 N.E.2d 86, 88 (Ohio 1990)).
                                                         Geanie argues that writ relief is appropriate because the
                         district court's order dismissing her complaint as moot was not appealable
                         as a valid, final judgment.                                                          See NRAP 3A(b)(1) (stating that final
                        judgments are appealable). She contends that the order was not valid
                         because the district court reached the wrong legal conclusion, and that it
                         was not final because a companion custody case is ongoing and addresses
                         issues that were involved in the divorce case. We disagree.
                                                         It appears that the district court's conclusion that Geanie and
                         Kevin were never legally married may have been in error. Both NRS
  SUPREME COURT
          OF
       NEVADA
                                                                                                                         3
  (0) 1947A

MN* :"Ni@FS0.4,0 I IRVM,a.
  . 3,                  .-                        --_-7-VP7S...XW...n.*:,11.ft ,,, Ed.An
                             31C,' ,,, ,,WMCCA-7 ;6
                                `. ,,,                                                     tt.FOragaM - ftWICV.X.47.=aLTICTZ.E.71•IT
                                                                                                     ,W                                kaFW1                             1111MIME
                   122.090 and the de facto officer doctrine provide that a marriage
                   performed by a person without actual authority to solemnize the marriage
                   is nevertheless valid if both parties shared a good-faith belief that the
                   person had the required authority. NRS 122.090; State ex rel. Busteed v.
                   Harmon, 38 Nev. 5, 6-7, 143 P. 1183, 1184 (1914). Regardless, an
                   incorrect legal conclusion does not render a judgment invalid or void. See
                   generally State ex rel. Smith v. Sixth Judicial Dist. Court, 63 Nev. 249,
                   256-57, 167 P.2d 648, 651 (1946) (noting that a judgment rendered when
                   jurisdiction exists may be valid even though erroneous), overruled on other
                   grounds by Poirier v. Bd. of Dental Exam'rs, 81 Nev. 384, 387, 404 P.2d 1,
                   2-3 (1965), overruled on other grounds by Pengilly v. Rancho Santa Fe
                   Homeowners Ass'n, 116 Nev. 646, 648-49, 5 P.3d 569, 570-71 (2000); 46
                   Am. Jur. 2d Judgments § 29 (2006) ("A judgment is not void simply
                   because it is erroneous."). A judgment's validity depends on whether the
                   district court had jurisdiction, not whether it reached the correct legal
                   result. State Tax Comm'n of Utah v. Cord, 81 Nev. 403, 407, 404 P.2d 422,
                   424 (1965). Here, the district court had jurisdiction to consider the divorce
                   complaint before it.' NRS 125.020.
                                In addition, the pending separate custody suit does not render
                   ongoing the issues involved in the divorce proceeding. The custody case is
                   a separate action, not a continuation of the divorce case. Thus, the district
                   court order dismissing the divorce complaint was a final, appealable

                         1-We  reject Geanie's argument that mandamus relief is required
                   because the district court refused to take jurisdiction over Geanie's divorce
                   complaint. The district court did not dismiss Geanie's divorce complaint
                   on jurisdictional grounds; it dismissed the complaint as moot because it
                   found that the parties were never validly married and thus could not
                   obtain a divorce.


SUPREME COURT
        OF
     N EVADA
                                                         4
(0) 1947A      •
                judgment. See Simmons Self-Storage Partners, LLC v. Rib Roof, Inc.,       127
                Nev. 247 P.3d 1107, 1108 (2011) (stating that "[a] final judgment
                is generally defined as one that resolves all of the parties' claims and
                rights in the action, leaving nothing for the court's future consideration
                except for post-judgment issues").
                            Because the district court's order was a valid, final, and
                appealable judgment, we must determine whether an appeal would have
                constituted an adequate legal remedy. To determine whether an appeal is
                an adequate legal remedy, this court considers "'whether [an] appeal will
                permit this court to meaningfully review the issues presented."     Halcrow,
                Inc. v. Eighth Judicial Dist. Court, 129 Nev. „ 302 P.3d 1148, 1151
                (2013) (quoting D.R. Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev.
                468, 474-75, 168 P.3d 731, 736 (2007)). Although this court will not
                consider arguments that are raised for the first time on appeal, In re
                AMERCO Derivative Litigation, 127 Nev. , n.6, 252 P.3d 681, 697
                n.6 (2011), the validity of the parties' marriage was raised sua sponte by
                the district court below and was the ground for dismissal of the divorce
                complaint. We see no reason why Geanie would not have been able to
                argue, and we would not have been able to consider, the validity of her
                marriage on appeal. Therefore, we conclude that writ relief is
                inappropriate because an appeal would have been an adequate legal
                remedy.
                            We recognize that Geanie's failure to timely appeal or move to
                set aside the district court's order leaves her without legal recourse to
                challenge the district court's conclusion. However, as noted, "writ relief is
                not available to correct an untimely notice of appeal," Pan, 120 Nev. at
                224-25, 88 P.3d at 841, and her failure to timely challenge the district

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                court's order by appeal, NRCP 60(b) motion, or otherwise has resulted in
                both parties relying on the validity of the order in their subsequent
                pursuits. Accordingly, we decline to exercise our discretion to entertain
                this writ petition, and it is thus denied.




                                                            fireAA              J.
                                                     Hardesty


                We concur:




                Pick
                          Pieke/t. We
                                   '          , C.J.




                Saitta




SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A